 EXHIBIT 10.27

  

BIORESTORATIVE THERAPIES, INC.

555 Heritage Drive

Jupiter, Florida 33458

 

November 4, 2011

 

Mr. Francisco Silva

10 Flyers Lane

Tustin, CA 92782

 

Dear Mr. Silva:

 

Reference is made to the Amended and Restated Executive Employment Agreement,
dated as of May 10, 2011, between BioRestorative Therapies, Inc. (formerly known
as Stem Cell Assurance, Inc.) and Francisco Silva (the “Agreement”).

 

The parties hereby agree that the first and third paragraphs of the Bonus
section of Schedule A to the Agreement are deleted in their entirety and
replaced with the following:

 

“Bonus: $20,000 and options for the purchase of 1,000,000 shares of common stock
of the Company in the event that, as a direct result of the Executive’s efforts,
the Company enters into (i) a material transfer agreement (or similar agreement)
with a cosmetics company and (ii) a work for hire agreement (or similar
agreement) with an academic institution, it being understood that the Company
may reject any and all proposed agreements with regard thereto for any reason
whatsoever.

 

$25,000 and options for the purchase of 2,000,000 shares of common stock of the
Company in the event that, as a direct result of the Executive’s efforts, the
Company has a scientific article published by a peer-reviewed publication.”

 

Except as amended hereby, the Agreement shall continue in full force and effect
in accordance with its terms.

 

  Very truly yours,       BIORESTORATIVE THERAPIES, INC.       By:       Mark
Weinreb,     Chief Executive Officer

 

Agreed:           Francisco Silva  

 

 

